Exhibit 10.1
 
INNOVATIVES SOFTWARE TECHNOLOGIES, INC.
16540 POINTE VILLAGE DRIVE, SUITE 205
LUTZ, FLORIDA 33358
813-920-9435




January 10, 2012


Mr. Carl G. Jolicoeur
8401 Lake Worth Road
Suite 105
Lake Worth, FL 33467



 
Re:
Binding Letter Agreement to Acquire Galaxy Meds, Inc.

 
Dear Carl:


 
This Binding Letter of Agreement (“LOA”) is made effective January  10,  2012 as
to our recent discussions relating to the acquisition of Galaxy Meds, , Inc., a
Florida  S corporation, and any other subsidiaries or affiliates, collectively,
Galaxy (“G”) from the Shareholders of G (collectively, the “Seller” or
“Shareholder”) by Innovative Software Technologies, Inc. (“IST”), a Delaware
corporation through its wholly-owned subsidiary IST Global Healthcare Solutions,
Inc. (“ISTGHS”), a Florida corporation, collectively (“Buyer”).  Collectively,
G, Seller and Buyer are referred to as the “Parties”.
 
This LOA will confirm the intent of the Buyer to acquire G and the Seller’s
intent to sell G, subject to the satisfactory completion of certain closing
steps, due diligence and other conditions set forth herein, through a share
purchase of all the shares of Seller, either directly or through a subsidiary of
Buyer.  The purpose of this "LOA" is to set forth certain understandings and
agreements between Buyer and Seller with respect to the transaction on the terms
and establish a binding agreement to close the transaction as set forth below.
 
It is expressly understood that this LOA constitutes a legally binding
agreement.  The Parties intend to be legally bound to proceed through to a final
closing process, including completion of Final Due Diligence (defined in
paragraph 6 below) of the Seller. The Parties will enter into a mutually
satisfactory acquisition agreement (“Definitive Agreement”) covering all of the
terms of the transaction, including those items set forth below and any others
identified through due diligence. The Parties understand, acknowledge and agree
that material issues identified during the closing process will be negotiated in
good faith so as to allow closing through the signing of the Definitive
Agreement. Therefore, it is agreed that both Buyer and Seller would be
significantly damaged if the Definitive Agreement is not completed as specified
herein. It is the intent of the Parties to accelerate the closing process,
including Final Due Diligence, with a goal toward closing the transaction on or
before January 31, 2012.


1.  
Description of the Transaction: Buyer will acquire from Seller all of the
capital stock of G (the “G Acquisition”) and in turn, the business of Seller,
including, but not limited to, all equipment, hardware and software, real
property, government permits, sales collateral, customer lists, sales proposals,
sales quotes, all source code, design documents, documentation, , any tools and
third party products related to the ongoing operation of Seller and all
intellectual property related to Seller, including, but not limited to, patents,
copyrights, trade secrets and trademarks (collectively, the “Acquired
Business”).  Seller shall represent that all other affiliates of Seller have
been disclosed to Buyer and all ownership of G and said affiliates have been
disclosed to Buyer and are being transferred to Buyer pursuant to the Definitive
Agreement. Buyer is assuming all liabilities of except those specific excluded
liabilities, if any, shall be mutually agreed upon by the Parties and shall be
listed on a schedule to the Definitive Agreement.



2.  
Consideration:  Subject to completion of Final Due Diligence and the execution
of a Definitive Agreement by Buyer and Seller on the basis of any discussions to
date, as consideration for the purchase of the Acquired Business, Buyer will pay
to Seller $250,000 signing the Definitive Agreement, US Dollars (the “Purchase
Price”) on completion of the G Acquisition pursuant to the terms and conditions
of the Definitive Agreement.  The Purchase Price shall be payable by:



The issuance of 5,000,000 restricted shares of common stock of Buyer (“Buyer’s
Shares”), valued at $.05 per share, subject to lock-up provisions set forth in
Section 7 below.  All 5,000,000 of these shares shall be issued to the four
Shareholders of G.
 
 
Page 1

--------------------------------------------------------------------------------

 


3.  
Performance Criteria: It is the intent of the Parties to develop Performance
Criteria, which shall be used to develop the vesting schedule for options to be
issued to key management and board members. The performance criteria shall be
based upon earnings forecast for 2012 and 2013 as adjusted for recurring revenue
generation, as negotiated.



4.  
Employment Agreements:  Buyer recognizes the critical need to retain key
employees in order to create a smooth transition in the interest of the business
and its employees, secure confidence with the client base and to expand the
current capabilities of G into new markets. Seller recognizes the critical need
to structure employment agreements in a manner that motivates employees to
operate G as a profitable subsidiary of Buyer. Therefore Buyer and Seller agree
to the following:
 
(a)           All employees and providers of contract services will continue
under existing contracts, unless amended by the Buyer and Seller jointly, as may
be appropriate.  The key employees who are also a Selling Shareholder shall have
employment agreements through January 31, 2017 and their employment shall not be
terminable except for good cause.
 
(b)           All G employees shall be eligible to participate in the IST
employee stock option plan, which is based on a formula for years of service and
salary. The formulas will be determined upon the completion of budget for G.
 
(c)           Employment Agreements stipulated for Carl G. Jolicouer as CEO of G
and Robert Patrick Stevens as COO for a term of 5 years after Closing will be
negotiated, signed and included as Exhibits to the Definitive Agreement at
Closing. Their employment agreements shall include a bonus plan based upon
sharing a percentage of the Earnings above certain minimum thresholds as to
agree to in the budget and financial model to be completed.
 
(d)           The Board of Directors of G after closing shall consist of Carl G.
Jolicoeur, Robert Patrick Stevens, Dr. Mario Zambrano from G and Amjad Tareen,
Dr. Susanti Chaudhri and a fifth director to be selected by Buyer.   
 
(e)   Carl G. Jolicouer shall become a Director of IST effective immediately
upon closing of the Definitive Agreement and the coverage of director and
officer liability.

 
5.  
Key Conditions:  It is expressly understood that the acquisition of G from the
Seller, and the price being proposed for the purchase of the Seller, is based
upon the following key conditions.
 
(a)           All applicable federal, foreign, state or local filing and
licensing requirements related to or in connection with the proposed transaction
have been satisfied, and all applicable federal, foreign, state or local
regulatory approvals required to consummate the proposed transaction have been
received.
 
(b)           Buyer shall complete satisfactory Final Due Diligence of Seller,
as defined in paragraph 6, below.
 
(c)           Buyer and Seller shall mutually agree to all substantive terms of
the proposed G Acquisition to be embodied in the Definitive Agreement described
in paragraph 8 below.
 
(d)           All third party consents required to consummate the proposed
transaction have been obtained.
 
(e)           Between the date of this letter and the date of the Closing the
Seller shall have operated its business in the normal course.

 
 
Page 2

--------------------------------------------------------------------------------

 
 
6.  
Final Due Diligence:  Seller and Buyer shall arrange, and schedule the
appropriate personnel to complete additional due diligence on the following
items, and any other relevant subjects, immediately upon signing of the LOA, in
an expedited manner to facilitate a closing as soon as possible.
 
(a)           IP Review: Review of all pipeline projects, trademarks, software,
and other documents that are proprietary to G.
 
(b)           Review of Employment Agreements and Service Contracts: Seller and
Buyer shall review significant contracts together and accept or amend as
appropriate to insure that compensation is appropriate and structured so as to
maximize future IST business development and profitability consistent with the
goals and needs of a public company. 


(c)           Buyer, shall have access to selected customers and clients of G,
under the guidance and direction of Seller, as may be appropriate to evaluate
the status of contracts and agreements between G and third parties. Sellers
shall provide Buyer with a summary of primary competitors with relative
strengths and weaknesses.
 
(d)           Seller shall grant access to financial representative(s) of Buyer
to review all financial information and visit with current audit reviewers of
G. 



7.  
Lock-up:  The Purchase Price includes Buyer’s Shares, which are restricted
common stock, which may not be sold for the time periods specified below as
measured from the closing date, which includes compliance with the terms and
conditions of Rule 144 under the Securities Act of 1933 and the following
Lock-up Agreement. Each recipient of any of the IST restricted shares agrees to
the following terms and conditions to be contained in a Lock-up Agreement (the
“Lock-up Agreement”).
 
Buyer may permit and assist Seller in making sales of shares during the Lock-up
Period, if Seller and Buyer so desire, when opportunities such as the following
are available:
 
(a)           Block purchases by investors are requested.
 
(b)           Shares of Seller may be included in a secondary offering
registration statement which offers shares of the Buyer for sale to the public,
provided Investment Bankers and management of Buyer agree that such offerings
would not be adverse to the funding opportunity for the Buyer.
 
(c)           When daily trading volumes/prices reasonably permit as determined
by Buyer.

   

8.  
Proposed Form of Definitive Agreement:  Buyer and Seller intend to begin
negotiating in good faith a written Definitive Agreement to be drafted by IST,
which shall include such terms, conditions, representations, warranties and
covenants (including certain material adverse change conditions) as are
consistent with this Letter and appropriate or necessary to a transaction of the
type herein contemplated, including, but not limited to, the absence of any
material adverse changes in the financial or business condition of G.
 
Closing of the proposed G Acquisition is conditioned upon compliance by the
Shareholders, G and Buyer, with the terms and conditions contained in the
Definitive Agreement.  The Shareholders will represent on the Closing Date that
they are aware of no material adverse information or material omissions other
than as set forth in the Definitive Agreement (including the schedules and
exhibits attached thereto) with respect to the Acquired Business, as well as
provide Buyer with the customary representations and warranties contained in a
Definitive Agreement.  The Definitive Agreement would be subject to the lack of
any material breach of warranties, covenants, representations, terms and
conditions.

 
9.  
Due Diligence: Buyer has commenced, and intends to continue immediately upon
execution of this letter of intent, its due diligence investigation of the
Seller, and related contracts, rights, liabilities and obligations of Seller,
including financial/accounting, marketing, employee, legal and regulatory
matters.  This proposal is reflective of Buyer's review of the business
information regarding the Seller, which has been made available to date.  Buyer
is prepared to immediately expand such due diligence and complete its evaluation
process with particular emphasis on the review of:

  

 
o
Intellectual property rights (patents, license rights, and pending patent
applications)
 
o
Assignability of joint development, licensing and other partnering arrangements

 
o
Personnel matters
 
o
Customer due diligence

 
 
Page 3

--------------------------------------------------------------------------------

 
 

 
o
Corporate records
 
o
Financial audit

 
o
Tax matters
 
o
Software review

 
  
Any information obtained by Buyer, as a result thereof, will be maintained by
Buyer in confidence.  Buyer and Seller shall resolve any material issues through
good faith negotiations and adjustments to the terms of the Definitive
Agreement.

  
10.  
Representations and Warranties:  In the Definitive Agreement, Seller shall make
the representations, warranties and covenants concerning the Acquired Business
and the conduct of its business as are customary and usual in a transaction of
the type contemplated herein, and the Shareholders shall represent that they
have clear title to the Shares of Seller and are capable of transferring
ownership to Buyer without encumbrance or liens.  The Buyer shall be indemnified
by Seller and/or the Shareholders for any breach of such representations and
warranties in the Definitive Agreement.



11.  
Non-competition Agreement:  At the Closing, Buyer and Seller shall enter into a
non-competition agreement, pursuant to which the Selling Shareholders would not
compete with Buyer at any time during the term of employment or for (i) five (5)
years after the Closing or (ii) two (2) years after separation from employment
with Buyer, whichever comes later, and such agreement will contain
confidentiality and other customary provisions. Said two year non-compete period
is based upon the employees voluntarily ending employment. "Voluntarily ending
employment" shall not include a Selling Shareholder resigning his employment
with G because Buyer or its agents have significantly reduced his authority to
run the Company or has transferred him to an office located outside of the
greater South Florida area.  If Buyer terminates the employment agreements of
Selling Shareholders without cause, there shall not be a non-compete period

  
12.  
Conditions to Closing:  Conditions of closing the G Acquisition shall include,
but not be limited to, completion or satisfaction of the following:
 
(a)           Buyer and Seller shall use their best reasonable efforts promptly
following the execution of this LOA to complete Final Due Diligence in order to
sign the Definitive Agreement as soon as possible with a Closing date no later
than January 31, 2012.
 
It is contemplated that the Definitive Agreement will contain customary and
reciprocal covenants, conditions, representations and warranties, indemnities,
and such other matters as the parties may agree upon, including, but not limited
to, the absence of any material adverse changes in the financial or business
condition of the Seller.
 
(b)           The Definitive Agreement will be subject, in all respects, to
approval by the respective shareholders (if required) and Boards of Directors,
and to all requisite corporate authorizations, of the parties thereto.
 
(c)           The execution of the Lock-up Agreements, non-compete agreements,
agreement on all exhibits and any other documents as set forth in this LOA.
 
(d)           The delivery of the Purchase Price by the Buyer in consideration
of the purchase of the Seller’s Shares and the Acquired Business.

 
13.  
Conduct of Business:  This LOA is executed upon the assumption that the
financial and business information furnished by Seller to date is accurate and
that no material adverse change in Seller’s respective business operations or
financial conditions has occurred since the date of such information.



14.  
Access:  Seller shall give Buyer and its representatives full and free access at
reasonable times to G's assets, properties, books, accounting, financial and
statistical records, corporate records, tax returns and other business files of
G, and G shall cooperate fully in making its officers and personnel available to
Buyer and its representatives at reasonable times.  If the acquisition is not
consummated for any reason, any confidential information exchanged between the
parties and their professional advisors shall be maintained in confidence by
them, and returned upon written request.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
15.  
Disclosure: Buyer and Seller shall prepare a press release consistent with the
terms of this LOA and Buyer shall release it to the public consistent with its
policies and SEC rules.



16.  
Costs:  Buyer and Seller will be responsible for and bear all their own costs
and expenses incurred in connection with the proposed transaction, including
expenses of its representatives, incurred at any time in connection with
pursuing or consummating the proposed transaction.

 
17.  
Consents:  Buyer and Seller will cooperate with each other and proceed, as
promptly as is reasonably practicable, to prepare and file necessary
notifications, to seek to obtain all necessary consents and approvals from
lenders, landlords and other third parties, and to endeavor to comply with all
other legal or contractual requirements for or preconditions to the execution
and consummation of the Definitive Agreement.



18.  
Applicable Law:  This Letter shall be governed by, and construed in accordance
with, the laws of the State of California applicable to contracts to be
performed in such state.  This LOA may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one agreement.



19.  
Arbitration.  Any dispute with respect to this Agreement which absent, fraud or
a misrepresentation of a material fact, cannot be made acceptable to the parties
by an adjustment of the Terms of the LOA and/or Definitive Agreement shall be
resolved by mediation and, if mediation is not successful, then by arbitration
as provided herein.
 
The parties agree first to endeavor to settle the dispute in an amicable manner
by mediation administered by the American Arbitration Association (the “AAA”) or
such other mediation service as is mutually agreeable to the parties to the
dispute under either the AAA’s Commercial Mediation Rules or such other
commercial mediation rules as is mutually agreeable to the parties to the
dispute.  The mediation shall take place in Tampa, Florida, with representatives
of the parties present with full authority to negotiate a settlement.  The
parties must participate in the Mediation process with a neutral mediator for at
least ten hours over at least two days prior to commencement of any
arbitration.  If a party to the dispute refuses to participate in the mediation,
the party demanding mediation may either compel mediation by seeking an
appropriate order from a court of competent jurisdiction or proceed immediately
to arbitration.  Thereafter, any unresolved dispute shall be settled by
arbitration administered by the AAA or such other arbitration service as is
mutually agreeable to the parties to the dispute in accordance with the AAA’s
Commercial Arbitration Rules or such other commercial arbitration rules as is
mutually agreeable to the parties to the dispute.  Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof, and the resolution of the disputed matter as determined by the
arbitrator(s) shall be binding on the parties.  Any such mediation or
arbitration shall be conducted in Tampa, Florida applying Florida law.
 
Any party may, without inconsistency with this Agreement, seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property of that party pending the establishment of the arbitral tribunal, or
pending the arbitral tribunal’s determination of the merits of the controversy.
 
The arbitrator(s) may award costs and fees to the prevailing party if, in
his/her (their)  discretion, the non-prevailing party did not prosecute the
arbitration or settlement of the dispute in good faith.  “Costs and fees” for
this purpose shall mean reasonable pre-award expenses of the arbitration,
including fees for the arbitrator(s), administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone, court costs, witness fees
and attorneys’ fees.  Except as otherwise awarded by the arbitrator(s), all
costs and fees shall be borne by the party incurring such costs and fees.
 
The award shall be in writing and shall be signed by the arbitrator(s) and shall
include a statement regarding the disposition of any statutory claim.

 
20.  
 Time of Essence: The Parties to this LOA hereby agree that time is of the
essence and they will negotiate in good faith all terms and conditions in order
to expedite the Closing of the G Acquisition



 
Page 5

--------------------------------------------------------------------------------

 
 
If you are in agreement with the terms of this LOA, please sign in the space
provided and return same to us.  An additional copy is enclosed for your
records.
 
Very truly yours,


Innovative Software Technologies, Inc.






__________________________                                    Date: January 10,
2012
Amjad Tareen,
President




AGREED TO AND ACCEPTED:
 
Galaxy Meds, Inc.
 




By:_______________________                                     Date: January 10,
2012
Carl G. Jolicoeur
President
 
 
Page 6

--------------------------------------------------------------------------------

 